Title: To James Madison from David Lenox, 4 September 1802
From: Lenox, David
To: Madison, James


					
						Sir
						New York 4th. Septemr. 1802
					
					I had the honor to write you the 17th. Ultimo, advising you of my Arrival here.  I now annex a Copy of that Letter, on the supposition that it may not have reached you; & have to request that you will favor me with an Answer as soon as convenient.  The prevalence of the Fever in Philadelphia has hitherto prevented me from proceeding there with my family.  You will therefore be pleased to direct to me at this place.  With great respect I am Sir Your very Obedient Servant
					
						D. Lenox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
